19-12447-smb      Doc 160     Filed 12/02/20 Entered 12/02/20 17:25:36             Main Document
                                          Pg 1 of 1



                           DAHIYA LAW OFFICES LLC
                                           Attorneys
                                 75 Maiden Lane Suite 506
                                 New York, New York 10038
                          Tel: 212-766 8000       Fax: 212 766 8001
                                   karam@legalpundit.com
Via: ECF and Email
To the
Hon. Judge Stuart Bernstein                     December 2, 2020
United States Bankruptcy Judge
One Bowling Green
New York NY 10004-1408
                            Additional time requested to file response to Trustee Fee App
                            Bronx Miracle Gospel Tabernacle Word of Faith Ministries Inc.
                            Case No. 19-12447
Dear Judge Bernstein,
                I am the counsel for the Church, Bronx Miracle Gospel Tabernacle Word of Faith
Ministries Inc. (Bronx Miracle or Church). I am writing to request additional time to put in our
response to the hefty fees demanded by the operating trustee. The fees application is scheduled for
hearing on December 8, 2020, we will request adjournment of the fees application hearing that day
as your Honor had suggested in your order.
       I have coordinated with the Church administrator, the Pastor and the Deacon to undertake
a detailed review of the submission by the Operating Trustee of their fees. The fees demanded is
appalling for the Church members and several entries are questionable and complicated. The
entries are not detailed and are too brief at several places to be fully comprehended and responded
to. As a sole practitioner, with other work demands and coupled with exigent circumstances, it
was not feasible for me to respond timely to the fee application. Your Honor, I am coordinating
with different Church members, so that their concerns can be addressed. Several members are
deeply concerned with the loss of the Church and now a penalizing fee application imposed.
       In order to adequately protect and defend my client it is vitally important that this request
be granted in interest of justice. Your Honor, we as a Church has lot at stake here.
       Wherefore, we now request and will request at the hearing on December 8, 2020 for
additional time to file our response to the fee application. Respectfully submitted,


                                                                                /s/karamvirdahiya
                                                                                 Karamvir Dahiya
                                                                   for the Church and Congregants
